Citation Nr: 0918357	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  08-06 158	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to dependency and indemnity 
compensation (DIC) based upon service connection for the 
cause of the Veteran's death.  

2.  Entitlement to DIC based upon service connection for the 
cause of the Veteran's death.  

3.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughters


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1966, when he was discharged on account of 
disability arising from schizophrenia.  The appellant seeks 
benefits as the Veteran's father.  

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2006 and March 2007 rating decisions of 
a Department of Veteran's Affairs (VA) Regional Office (RO) 
that declined to reopen the appellant's claim for service 
connection for the cause of the Veteran's death and denied 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  The appellant 
and his daughters testified before the Board in September 
2008.  


FINDINGS OF FACT

1.  The claim for DIC based upon service connection for the 
cause of the Veteran's death was previously denied in a 
February 2006 RO decision.  The appellant did not file a 
notice of disagreement as to that decision.  

2.  Evidence received since the last final decision in 
February 2006 relating to service connection for the cause of 
the Veteran's death is new and raises a reasonable 
possibility of substantiating the claim.  

3.  Many years after service, the Veteran developed massive 
upper gastrointestinal bleeding, hemorrhagic gastritis, and 
possible typhoid fever, from which he died in September 1985.  
Those conditions were not caused by any incident of service 
or related to his service-connected schizophrenic reaction, 
undifferentiated type.   

4.  A service-connected disability was not a principal or 
contributory cause of the Veteran's death.

5.  Although the Veteran had been evaluated as being totally 
disabled as a result of a service-connected disability for 
more than ten continuous years immediately preceding death, 
the appellant is not a surviving spouse or child of the 
Veteran and is thus not entitled to death benefits under the 
provisions of 38 U.S.C.A. § 1318.    


CONCLUSIONS OF LAW

1.  The February 2006 RO decision that denied service 
connection for the cause of the Veteran's death is final.  
New and material evidence has been submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2008).  

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death; thus, the criteria for entitlement to DIC 
based upon service connection for the cause of the Veteran's 
death are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2008).  

3.  The criteria for entitlement to DIC under 38 U.S.C.A. § 
1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159.  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide."  

Here, the RO sent correspondence in February 2007 and rating 
decisions in October 2006 and March 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
his claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

With regard to claims to reopen based upon the submission of 
new and material evidence, the Court of Appeals for Veterans 
Claims (Court) has held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA, it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this case, the February 2007 letter contained 
such notice.  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the most 
recent adjudication in the January 2008 statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical opinion in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

New and Material Evidence 

In a July 1987 decision, the RO denied the appellant's claim 
for service connection for the cause of the Veteran's death.  
The RO declined to reopen the appellant's claim in October 
1998 and several times thereafter, the last of which was in 
February 2006.  Most recently, in the present case, the RO 
declined to reopen the appellant's claim in October 2006 and 
again in March 2007.  However, by a January 2008 statement of 
the case, the RO reopened the appellant's claim for service 
connection for the cause of the Veteran's death and denied it 
on the merits.  While the RO found that new and material 
evidence had been submitted to reopen the appellant's claim 
for service connection for the cause of the Veteran's death, 
the Board must still consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in February 2006, the RO declined to 
reopen the previously-denied claim for service connection for 
the cause of the Veteran's death.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, the February 
2006 rating decision became final because the appellant did 
not file a timely appeal.  

The appellant filed a claim to reopen in May 2006.  The RO 
denied the claim in October 2006.  The appellant filed 
another claim to reopen in November 2006 and the RO issued a 
denial decision in March 2007.  The appellant then filed a 
notice of disagreement in August 2007.  He did not specify 
with which decision he intended to disagree, however.  As the 
notice of disagreement was timely as to either the October 
2006 or the March 2007 decision, the Board will assume it is 
the October 2006 decision which is now on appeal.

The claim for entitlement to service connection for the cause 
of the Veteran's death may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is material, the credibility of 
the newly-submitted evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service treatment records, the 
Veteran's post-service VA and private medical records, and 
the appellant's statements.  The RO denied the claim because 
there was no evidence that the Veteran's cause of death was 
related to his period of service.  The appellant applied to 
reopen his claim for service connection for the cause of the 
Veteran's death in May 2006.  The Board finds that the 
evidence received since the last final decision is new and 
material because it raises a reasonable possibility of 
substantiating the appellant's claim.  

In support of his application to reopen his claim for service 
connection, the appellant submitted a medical certificate 
dated in September 2005 and a second medical certificate 
dated in November 2006.  Both certificates are signed by the 
physician who signed the Veteran's death certificate in 1985.  
Both certificates essentially provide the same information, 
the Veteran had been treated for hemorrhagic gastritis and 
peptic ulcer disease on September 20, 1985 and discharged on 
September [redacted], 1985 due to death.  The physician opined that 
the Veteran's hemorrhagic gastritis and peptic ulcer disease 
may have been long-term, stress-related, and due to his 
service-connected schizophrenia.  

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
the cause of the Veteran's death.  The claim was previously 
denied because there was no evidence that the Veteran's cause 
of death was related to his period of service or to any 
service-connected disability.  The appellant has submitted 
evidence showing that the Veteran's cause of death may have 
been related to his service-connected schizophrenia.   

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, 
the Board finds that new and material evidence sufficient to 
reopen the claim has been submitted.  Therefore the claim for 
service connection for the cause of the Veteran's death is 
reopened.  38 C.F.R. § 3.156(a).  This does not mean that 
service connection is granted.  Rather, the merits of the 
claim for service connection will have to be reviewed on a de 
novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the January 2008 
statement of the case provided the appellant with the laws 
and regulations pertaining to consideration of the claim on 
the merits.  Additionally, the Board notes that the 
discussion in the statement of the case essentially 
considered the appellant's claim on the merits.  Also, the 
appellant has provided arguments addressing his claim on the 
merits.  The Board therefore finds that, given that the 
appellant had adequate notice of the applicable regulations, 
he would not be prejudiced by the Board's review of the 
merits of the claim at this time.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  
  
Service Connection for the Cause of the Veteran's Death 

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A current disability must be 
related to service or to an incident of service origin.  A 
Veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
Veteran's service and the disability.  Boyer v. West, 210 
F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 
(Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including psychoses, if they are 
shown to be manifest to a degree of 10 percent or more within 
one year following the Veteran's separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Veteran died in September 1985.  A September 1985 death 
certificate listed his cause of death as massive upper 
gastrointestinal bleeding due to hemorrhagic gastritis and 
rule out typhoid fever.  

The appellant contends that the Veteran's service-connected 
schizophrenia caused his hemorrhagic gastritis, which led to 
his death.  At the time of the Veteran's death, service 
connection was in effect for schizophrenic reaction, 
undifferentiated type, rated as 100 percent disabling.  
Service connection had not been established for any of the 
conditions listed on the death certificate of massive upper 
gastrointestinal bleeding, hemorrhagic gastritis, or possible 
typhoid fever.

Service treatment records are negative for any complaints or 
treatment for gastrointestinal bleeding, hemorrhagic 
gastritis, or typhoid fever.  At a December 1965 examination 
before a Medical Board proceeding, other than diagnosing the 
Veteran with an acute schizophrenic episode, the examiner 
found the Veteran to have no other abnormalities.     

Post-service medical records up until the Veteran's death are 
negative for any treatment of gastrointestinal bleeding, 
hemorrhagic gastritis, or typhoid fever.  

In an October 1985 private medical report, the physician who 
treated the Veteran before his death, and who signed the 
Veteran's death certificate, provided a summary of the 
Veteran's last hospitalization.  He reported that the Veteran 
had drunk five bottles of beer and three bottles of 
carbonated beverages two days prior to admission.  He stated 
that the Veteran had suffered from fever, abdominal pain, 
headaches, convulsive seizures, and five episodes of loose 
bowel movements one day prior to hospitalization.  He 
reported that upon hospitalization, the Veteran vomited twice 
in the emergency room, continuously passed out black stools, 
and became unconscious.  The physician stated that the 
Veteran never regained consciousness and expired 27 hours 
after admission.  

A July 2001 private clinical abstract indicated that on the 
Veteran's last hospitalization in September 1985, he was 
treated for dehydration secondary to acute gastroenteritis as 
well as seizures secondary to electrolyte imbalance before 
being transferred to another hospital to control his 
seizures.  

Medical certificates dated in September 2005 and November 
2006 from the Veteran's attending physician show that the 
Veteran had been treated for hemorrhagic gastritis and peptic 
ulcer disease on September 20, 1985 before he was discharged 
on September [redacted], 1985 due to death.  The physician opined 
that the Veteran's hemorrhagic gastritis and peptic ulcer 
disease may have been long-term, stress-related, and due to 
his service-connected schizophrenia.  

In an undated medical opinion, a private psychiatrist stated, 
in pertinent part, that schizophrenia was a mental illness 
mainly characterized by difficulty in processing information 
due to chemical imbalances in the brain and that symptoms 
could be positive, negative, cognitive, or depressive in 
nature.  She reported that a lot of other co morbid diseases, 
including peptic ulcers, were likely to occur among 
schizophrenics.  She explained that the stress and anxiety 
manifested by schizophrenics caused them to neglect a proper 
diet, which resulted in the hyperacidity and hypersecretion 
of pepsin that led to ulcer formation.  She opined that the 
Veteran's hemorrhagic gastritis and peptic ulcer disease that 
caused his death could be secondary to the schizophrenia that 
he acquired during active service.  

An opinion was requested from a VA physician in January 2008.  
The physician reviewed the entire claims file to render an 
opinion about whether or not the Veteran's service-connected 
chronic schizophrenic reaction caused or contributed to his 
cause of death.  She opined that it was less likely than not 
that the Veteran's service-connected schizophrenia caused or 
contributed to his death.  She noted that the Veteran had 
been febrile for several days prior to his confinement and 
that he had even had a drinking spree with friends two days 
before his hospitalization.  She also stated that the 
Veteran's condition had deteriorated during his confinement 
and that he had melena.  The physician explained that 
hemorrhagic gastritis usually occurred in a setting of acute, 
severe trauma or illness and was due to burns, head injury, 
or extensive trauma associated with shock, anoxia, sepsis, 
multiple organ failure, or blood dyscrasias.  She further 
reported that hemorrhagic gastritis may also be secondary to 
alcohol or drug-induced secondary to aspirin and NSAIDS.  The 
physician stated that the medications that the Veteran had 
been on were not known to cause upper gastrointestinal 
bleeding.  She concluded that the Veteran's severe 
hemorrhagic gastritis at the time of his death was due to the 
illness of typhoid fever or severe sepsis.  She also noted 
that the Veteran's peptic ulcer disease was not identified as 
a cause of death on the death certificate.  

The appellant and his daughters testified before the Board at 
a video conference hearing in September 2008.  Testimony 
revealed that appellant believed the Veteran's cause of death 
was related to service because the appellant had seen him not 
eating.  The appellant also testified that doctors had found 
that the Veteran's cause of death had been related to 
service.  The appellant's daughters asserted that he was 
entitled to VA benefits because the Veteran had held a 100 
percent disability rating during his lifetime.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the 
September 2005, November 2006, and undated private medical 
opinions.  While the two physicians related the Veteran's 
cause of death to his service-connected schizophrenia, the 
medical opinions were speculative, in that the physicians 
found that the Veteran's cause of death may have been related 
to his service-connected schizophrenia or that his cause of 
death could have been secondary to his service-connected 
schizophrenia.  A finding of service connection may not be 
based on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Bloom v. West, 12 Vet. App. 185 (1999) 
(treating physician's opinion that Veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of a claimed disorder 
or any such relationship).  

The Board also finds that the opinions are not supported by 
adequate rationale, as no explanation was given in the 
September 2005 and November 2006 opinions as to why the 
Veteran's hemorrhagic gastritis was secondary to his service-
connected schizophrenia.  In particular, the physician who 
signed the death certificate in 1985 did not explain why he 
had changed his mind as to the cause of the Veteran's death.  
We are inclined to accord greater probative weight to the 
conclusions he reached on the death certificate, as the 
certificate is an official document, and as he completed the 
certificate contemporaneously to the Veteran's death.  It is 
reasonable to assume that the circumstances of the Veteran's 
death and the medical facts of the case were fresher in his 
mind in 1985 than twenty years later.

Similarly, the undated opinion from the psychiatrist gives no 
explanation as to why he concluded the Veteran's 
schizophrenia had contributed to his death when the peptic 
ulcer disease had not been found to be one of the causes of 
his death.  If the examiner does not provide a rationale for 
the opinion, this weighs against the probative value of the 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board is not bound to accept medical opinions that are 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).

The Board assigns greater weight to the January 2008 VA 
medical opinion.  In placing greater weight on the January 
2008 opinion, the Board notes that the VA physician made a 
thorough review of the claims file and provided a rationale 
for the opinion.  In forming the opinion, the physician 
discussed the circumstances under which hemorrhagic gastritis 
arose and explained that the Veteran's hemorrhagic gastritis 
had been due to his illness of typhoid fever or severe sepsis 
rather than his schizophrenia.  She also pointed out that the 
co morbid condition of peptic ulcer disease that the private 
psychiatrist had stated was common among schizophrenics had 
not been found to be one of the causes of the Veteran's 
death.  Furthermore, the VA physician reviewed the Veteran's 
entire claims file in rendering her opinion.  Some factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the Veteran's 
history, and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444 (2000).  The Board 
accordingly finds the January 2008 VA medical opinion to be 
the most probative and persuasive as to whether the Veteran's 
service-connected schizophrenia caused or contributed to his 
death because the physician based the opinion on a 
comprehensive review of the claims file and adequate 
rationale.  
Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds the probative medical evidence 
weighs against a finding of a direct medical nexus between 
military service and the cause of the Veteran's death.  Thus, 
service connection for the cause of the Veteran's death is 
not warranted.  

The Board has also considered the appellant's and his 
daughter's assertions that the Veteran's death was related to 
his active service.  The appellant and his daughters, 
however, as laypersons, are not competent to give a medical 
opinion on diagnosis or etiology of a disorder.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 
183 (1997) (layperson generally not capable of opining on 
matters requiring medical knowledge).  

The appellant contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, there is no post-service evidence of 
gastrointestinal bleeding, gastritis, or typhoid fever prior 
to the Veteran's death.  In view of the lack of evidence of 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In sum, the evidence shows that the Veteran developed massive 
upper gastrointestinal bleeding due to hemorrhagic gastritis 
and possible typhoid fever, which led to his death, many 
years after service.  Those fatal conditions were not 
service-connected, and the competent medical evidence of 
record is against a finding that the Veteran's massive upper 
gastrointestinal bleeding due to hemorrhagic gastritis and 
possible typhoid fever were caused by any incident of service 
or were due to or aggravated by his service-connected 
disability.  The weight of the evidence shows that no 
disability incurred in or aggravated by service either caused 
or contributed to the Veteran's death.  As a preponderance of 
the evidence is against the claim for service connection for 
the cause of the Veteran's death, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement to DIC Under 38 U.S.C.A. § 1318 

Where a Veteran's death is not determined to be service-
connected, a surviving spouse and children may still be 
entitled to benefits.  Under 38 U.S.C.A. § 1318(a), benefits 
are payable to the surviving spouse or children of a 
"deceased Veteran" in the same manner as if the death were 
service-connected.  A "surviving spouse" means a person of 
the opposite sex whose marriage to the Veteran is valid under 
the law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 
C.F.R. § 3.50.  A "surviving child" means an unmarried person 
who is a legitimate child, a child legally adopted before the 
age of 18 years, a stepchild who acquired that status before 
the age of 18 years who is a member of the Veteran's 
household or was a member of the Veteran's household at the 
time of his death, or an illegitimate child.  The child must 
be either under the age of 18, have become permanently 
incapable of self-support before the age of 18, or be between 
the ages of 18 and 23 and pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. § 
101(4)(A)(ii); 38 C.F.R. § 3.57(a).  A "deceased Veteran" is 
a Veteran who dies not as the result of the Veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason (including receipt of 
military retired pay or correction of a rating after the 
Veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disabilities must have either been continuously rated totally 
disabling for ten or more years immediately preceding death; 
continuously rated totally disabling for at least five years 
from the date of the Veteran's separation from service; or 
the Veteran must have been a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318.  The 
total rating may be schedular or based on unemployability.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22; Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003). 

In this case, at the time of the Veteran's death in September 
1985, he was rated 100 percent service-connected for 
schizophrenic reaction, undifferentiated type, since February 
1966.  However, since the appellant is the Veteran's 
biological father, the Board finds that the "surviving spouse 
or children" requirement under 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22 has not been met.  Accordingly, the appellant's 
claim under 38 U.S.C.A. § 1318 must be denied for lack of 
legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where 
law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); Luallen 
v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 


ORDER

New and material evidence has been received to reopen the 
claim for service connection for the cause of the Veteran's 
death; to this extent only, the appeal is granted.  

Entitlement to DIC based upon service connection for the 
cause of the Veteran's death is denied.  

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


